Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed on 5/13/2022 have been considered by the Examiner.  
	Status of the Claims:  Claims 1-2, 4, and 6-7 are amended, Claims 8-12 are cancelled via Examiner’s Amendment below, and Claims 1-7 presently pending.  The pending claims are allowed as indicated in the action below.  
	
EXAMINER’S AMENDMENT
The application has been amended as follows:
Claims 8-12 are cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Torson et al. (U.S. Patent Application Publication No. 20150112467) teach a container flow planning and control system for loading and unloading containers from ships and vessels via automated crane transports.  Torson et al. further teach generating ship time schedules and discharge plans for system mechanism and an incoming container database to compile container and shipping data.  Torson et al. further incorporate the use of automated horizontal transports for retrieving containers from quay cranes.  Kang (U.S. Patent Application Publication No. 20030167214) teaches an invention for assigning available cranes to shipping vessels based on an amount of unloading for the vessel and further teaches using location information for shipping confirmations.  
However, the cited references fail to explicitly disclose or render obvious the entirety of Claim 1 as amended on 5/13/2022.  Examiner has performed an updated search and is unaware of more relevant prior art.  Thomas et al. (U.S. Patent Application Publication No. 20080252417) do teach optical code readers on crane devices for identifying cargo from shipments, but fail to disclose or render obvious each of Applicant’s limitations.  Therefore, Examiner is allowing independent Claim 1 as it is novel and nonobvious.  Dependent Claims 2-7 depend on allowable subject matter, and thus are also allowable.  
Cancellation of Claims 8-12 above is proper in view of the Notice of Allowance since Applicant made an electrino without traverse in Remarks filed 11/10/2021.  See MPEP 821 (discussing treatment of claims withdrawn without traverse when the examined claims are in condition for allowance).  
The claims were previously rejected under 101.  Examiner submits that the amendments present a meaningful limitation of the abstract idea of shipment scheduling such that the claims are more than a drafting effort designed to monopolize the judicial exception.  That is, the claims demonstrate a practical application under Step 2A Prong 2 of the 2019 PEG.  84 Fed. Reg. 50.  Accordingly, Applicant’s Claims 1-7 are patent eligible.  
Examiner has withdrawn the objections and 112b rejections in view of Applicant’s amendments.  
In sum, Claims 1-7 are in condition for allowance as indicated in this Notice of Allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE ELENA BRUNER/Examiner, Art Unit 3627  

/A. Hunter Wilder/Primary Examiner, Art Unit 3627